DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/25/22.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims and specification, in the submission dated 5/25/22, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2013/0032949).
Consider claim 1, Lin et al. disclose (e.g. figures 1A-1F) a method of fabricating a visible spectrum optical component, comprising:
providing a substrate (102, substrate; figure 1A);
forming a resist layer over a surface of the substrate (108, resist material; figure 1B) [0044];
patterning the resist layer to form a patterned resist layer defining openings exposing portions of the surface of the substrate (110, patterns; 1C) [0047];
performing deposition to form a dielectric film over the patterned resist layer and over the exposed portions of the surface of the substrate, wherein a top surface of the dielectric film is above a top surface of the patterned resist layer (112, interlevel dielectric; figure 1D) [0048];
removing a top portion of the dielectric film to expose the top surface of the patterned resist layer and top surfaces of dielectric units within the openings of the patterned resist layer (figure 1E) [0047-0056]; and
removing the patterned resist layer to retain the dielectric units over the substrate (110 is removed; figure 1F) [0057-0058].
Consider claim 2, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein performing deposition includes performing atomic layer deposition (ALD is used to provide conformal deposition) [0050].
Consider claim 4, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein sidewalls of the openings of the patterned resist layer are substantially perpendicular to the surface of the substrate (see figures 1A-F, the sidewalls are perpendicular to the substrate 102) [0044-0051].
Consider claim 5, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein the openings of the patterned resist layer have widths no greater than 400 nm (the widths are in the range 10 nm to 1 µm) [0049].
Consider claim 7, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein performing deposition is carried out at a temperature below 115 °C (the deposition is carried out at room temperature to 200oC) [0050].
Consider claim 8, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein the dielectric film includes an oxide (the film includes SiO2) [0051].
Consider claim 9, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein removing the top portion of the dielectric film includes performing reactive ion etching (see figure 1, RIE is performed) [0055].
Consider claim 10, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein at least one of the dielectric units has a height of 100 nm or greater (the thickness is comparable to height which can be in the range of 10 nm to 1 µm) [0049].
Consider claim 11, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein at least one of the dielectric units has a width no greater than 100 nm (the widths are in the range of 10 nm to 1 µm) [0049].
Consider claim 12, Lin et al. disclose (e.g. figures 1A-1F) a method of fabricating a metasurface, comprising:
providing a substrate (102, substrate; figure 1A) and a patterned layer over the substrate (110, patterns; 1C) [0047], the patterned layer defining openings;
performing atomic layer deposition to deposit a conformal film over the patterned layer and extending into the openings of the patterned layer (112, interlevel dielectric; figure 1D via ALD) [0048];
removing a top portion of the conformal film to expose top surfaces of metasurface units within the openings of the patterned layer (figure 1E) [0047-0056]; 
Consider claim 13, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 12, wherein performing atomic layer deposition includes depositing a dielectric material having an imaginary part of a refractive index no greater than 0.1 over the visible spectrum (Si02 and SiC are applied and have an imaginary part no greater than 0.1) [0051].
Consider claim 14, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 12, wherein performing atomic layer deposition includes depositing a dielectric material having a real part of a refraction index of at least 2 over the visible spectrum (SiC has a refractive index greater than 2) [0051].
Consider claim 15, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 12, wherein the patterned layer includes a resist having a glass transition temperature, and performing atomic layer deposition is carried out at a temperature below the glass transition temperature of the resist (the deposition is carried out at room temperature to 200oC) [0050].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0032949) .
Consider claim 3, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein the substrate is an insulator [0033].  However, Lin et al. do not explicitly disclose that the substrate is a glass substrate.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense (“A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int '1 v. Teleflex Inc., 127 S. Ct. 1731,82 USPQ2d at 1396). Glass substrates are a commonly used material for substrates and would have been a known option to a skilled artisan before the effective filing date of the instant invention.  Glass substrates are economical and durable.  Thus, a person of ordinary skill in the art would have been motivated to modify the substrate to be glass via routine experimentation to obtain a durable, commonly available material for the substrate material.
Consider claim 6, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 1, wherein the openings of the patterned resist layer have a maximum width wmax, performing deposition includes depositing the dielectric film to a thickness t film and filling the openings of the patterned resist layer (there is a relationship between the film thickness and the opening) [0049].  Further, Lin et al. disclose that the relationship can be made larger or smaller but does not explicitly disclose the relationship t film ≥ Wmax/2.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art through routine experimentation to obtain film and opening ratios that satisfy the relationship, in order obtain a range of workable values.
Consider claim 16, Lin et al. disclose (e.g. figures 1A-1F) the method of claim 12, wherein at least one of the metasurface units has an aspect ratio [0049].  Further, Lin et al. disclose that the relationship can be made larger or smaller but does not explicitly disclose the relationship 2:1.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art through routine experimentation to obtain film and opening ratios that satisfy the relationship, in order obtain a range of workable values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kats et al. (US 9,952,096) discloses ultra-thin optical coatings and devices using ultra-thin optical coatings.  A method of applying resist to a substrate for later etching to obtain absorptive pillars.
Capasso et al. (US 2019/0154877) discloses a meta lens that includes a plurality of nanostructures disposed on a substrate.  The individual nanostructures impart a phase shift that varies depending on the location of the individual nanostructure on the substrate.
Wu et al. (US 2010/0072170) discloses a short pitch metal grating.  The grating lines are formed from a dielectric material, each grating having a pair of sidewalls separated by trenches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872